Case 3:18-cv-01011-TJC-JRK Document 42 Filed 07/02/19 Page 1 of 10 PageID 2343




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                   JACKSONVILLE DIVISION


   TROY SMITH, individually and on behalf
   of all others similarly situated,

           Plaintiff,
                                                              CASE NO. 3:18-cv-1011-TJC-JRK
   vs.

   COSTA DEL MAR, INC., a Florida
   corporation,

         Defendant.
   _______________________________________

    DEFENDANT COSTA DEL MAR, INC.’S UNOPPOSED AMENDED MOTION TO
     SEAL EXHIBITS TO PLAINTIFF’S MOTION FOR CLASS CERTIFICATION

           Defendant Costa Del Mar, Inc. (“Costa”), pursuant to Local Rule 1.09 and the parties’

   Case Management Report [D.E. 5], hereby files its Unopposed Amended Motion to Seal

   Exhibits to Plaintiff Troy Smith’s (“Plaintiff”) Motion for Class Certification.1 For the

   reasons set forth herein, it is necessary that the Court seal certain exhibits to Plaintiff’s

   forthcoming motion for class certification, which contain confidential and valuable

   proprietary business information as well as the terms of a confidential settlement agreement

   with a non-party, the disclosure of which may irreparably harm Costa and/or its business. In

   support hereof, and in accordance with Local Rule 1.09(a), Costa states as follows:




   1
     Costa amends this Motion to include reference to one additional document that warrants sealing, which was
   inadvertently omitted from its original motion. [D.E. 41].
Case 3:18-cv-01011-TJC-JRK Document 42 Filed 07/02/19 Page 2 of 10 PageID 2344




                          IDENTIFICATION AND DESCRIPTION
                         OF EACH ITEM PROPOSED FOR SEALING

          Costa seeks to seal eleven documents that Plaintiff has advised he intends to file in

   support of his motion for class certification. [D.E. 40]. These documents fall into three

   categories: (i) confidential internal communications, internal presentations, and reports

   addressing valuable proprietary issues, including brand development and strategy, marketing

   materials, business operations, and financial information (“Category 1”); (ii) communications

   reflecting certain specifics of Costa’s confidential agreement with one of its largest

   customers (“Category 2”); and (iii) a confidential settlement agreement between Costa and a

   non-party to this action (“Category 3”). A detailed description of each document follows:

          I.      Category 1

          a.      An internal Costa email between a Costa senior marketing manager and the

   Vice President of Marketing for Costa discussing multiple business strategies, including the

   attachment of a twenty slide PowerPoint discussing inventory and branding strategy.

          b.      An internal email between the Costa controller and other individuals

   discussing accounting strategies regarding warranty expenses and warranty reserve.

          c.      An internal email from Costa Chief Executive Officer H. Rush discussing

   business marketing matters and related sunglasses quality considerations.

          d.      An internal PowerPoint presentation detailing multiple business and branding

   strategies in connection with proposed changes to Costa’s warranty title.

          e.      An audit report focusing on Costa’s inventory processes, including the

   detailed discussion of the handling of raw materials, WIP inventory, and finished goods as

   well as sensitive and confidential sales and financial data.



                                                   2
Case 3:18-cv-01011-TJC-JRK Document 42 Filed 07/02/19 Page 3 of 10 PageID 2345




          f.      Two internal email communications from Costa’s Vice President of

   Marketing to the Costa Chief Executive Officer and Vice President of Operations regarding

   proposed marketing strategies with respect to Costa’s warranty.

          g.      A document clarifying questions to a Costa request for proposal that details

   Costa’s internal handling of numerous business operations, including warranty and repair

   processing.

          h.      A spreadsheet detailing the number of warranty claims made to Costa, as well

   as related confidential financial data, since 2013.

          II.     Category 2

          a.      Internal communications at one of Costa’s largest customers discussing a

   consumer return and Costa’s confidential agreement between it and that large retailer on

   handling returns.

          III.    Category 3

          a.      A confidential settlement agreement and release, including other documents

   executed in connection with the settlement, between Costa and a non-party to this action.

          REASON THAT FILING AND SEALING EACH ITEM IS NECESSARY

          Plaintiff has represented that each of the Confidential Documents will be filed as

   exhibits in support of its forthcoming motion for class certification.       Accordingly, the

   Confidential Documents are relevant to the Court’s consideration of the forthcoming motion.

          Sealing each of the Confidential Documents is necessary because the public

   disclosure of any of the Confidential Documents would be irreparably detrimental to Costa’s

   ongoing business strategy, marketing plans, and its position relative to competitors.




                                                   3
Case 3:18-cv-01011-TJC-JRK Document 42 Filed 07/02/19 Page 4 of 10 PageID 2346




               REASON THAT MEANS OTHER THAN SEALING ARE
          UNSATISFACTORY FOR THE PROPOSED DURATION OF THE SEAL

          Filing under seal is the only way to maintain the confidentiality of the Confidential

   Documents.

        THE CONFIDENTIAL DOCUMENTS SHOULD BE SEALED INDEFINITELY

          Because the disclosure of any of the Confidential Documents would cause potentially

   irreparable harm to Costa’s or its customers’ business, the scope and extent of which cannot

   be ascertained at this time, the Court should grant this Motion and seal the Confidential

   Documents indefinitely. This Court has previously sealed such documents for indeterminate

   amounts of time in similar situations. See e.g., Teledyne Instruments, Inc. v. Cairns, No.

   6:12-cv-854-Orl-28TBS, 2013 WL 5874584, at *1 (M.D. Fla. Oct. 31, 2013) (granting

   motion to file under seal until further order of the court as the documents contained “non-

   public financial data” that was important to the business of one of the parties); see also

   Bastian v. United Servs. Auto. Ass'n, No. 3:13-CV-1454-J-32MCR, 2014 WL 6908430, at *2

   (M.D. Fla. Dec. 8, 2014) (granting motion to seal materials for duration of the litigation).

                        MEMORANDUM OF LAW IN SUPPORT OF
                       SEALING THE CONFIDENTIAL DOCUMENTS

   I.     STANDARD

          The common law right of access to court records “is not absolute” and may be

   overcome by a showing of good cause. Romero v. Drummond Co., 480 F.3d 1234, 1245

   (11th Cir. 2007); see also Fed. R. Civ. P. 26(c)(1)(G). “In evaluating motions to seal, the

   district court must balance the party’s interest in keeping the information confidential against

   the public interest in accessing court documents.” Capsmith, Inc. v. Wysopal, No. 6:07-cv-




                                                  4
Case 3:18-cv-01011-TJC-JRK Document 42 Filed 07/02/19 Page 5 of 10 PageID 2347




   1572- Orl-22KRS, 2009 WL 277075, at *1 (M.D. Fla. Feb. 5, 2009) (citing Chicago Tribune,

   supra at 1314-15 & Romero at 1246). As the Romero court explained, courts consider the

   following factors when balancing the party’s interests against that of the public:

          [C]ourts consider, among other factors, whether allowing access would impair
          court functions or harm legitimate privacy interests, the degree of and
          likelihood of injury if made public, the reliability of the information, whether
          there will be an opportunity to respond to the information, whether the
          information concerns public officials or public concerns, and the availability
          of a less onerous alternative to sealing the documents.

   Romero, 480 F.3d at 1246 (citations omitted). A party’s privacy or proprietary interest in its

   confidential business information can overcome the public’s interest in the access to same.

   Id.; see also Arthrex, Inc. v. Parcus Med., LLC, No. 2:11-cv-694-FtM-29CM, 2014 WL

   1569149, at *4 (M.D. Fla. Apr. 17, 2014).

   II.    EACH CONFIDENTIAL DOCUMENT SHOULD BE SEALED

          A.      Costa’s and its Customers’ Interests in the Valuable Confidential
                  Information Contained Within Categories 1 and 2 Vastly Outweigh the
                  Limited Public Interest in Disclosure

          As set forth above, each of the documents contained within Categories 1 and 2 of the

   Confidential Documents contain valuable confidential and proprietary business information,

   the disclosure of which potentially may cause permanent and irreparable harm to Costa

   and/or its customers.

          Courts routinely find that a company’s interest in the privacy of such information,

   including financial records, operating procedures, and confidential agreements, outweigh the

   public right of access. Graphic Packaging Int'l, Inc. v. C.W. Zumbiel Co., No. 3:10-CV-891-

   J-JBT, 2010 WL 6790538, at *1–2 (M.D. Fla. Oct. 28, 2010) (citing Jazz Photo Corp. v.

   United States, 439 F.3d 1344, 1358 (Fed.Cir.2006); In re Boston Herald, 321 F.3d 174, 190



                                                  5
Case 3:18-cv-01011-TJC-JRK Document 42 Filed 07/02/19 Page 6 of 10 PageID 2348




   (1st Cir.2003); Vista India, Inc. v. Raaga, LLC, No. 07–1262, 2008 WL 834399, at *2–3 (D

   .N.J. March 27, 2008)) (granting motion to seal confidential financial information and

   confidential agreement with customer); Bastian, 2014 WL 6908430, at *2 (granting motion

   to seal business records reflecting their internal operations procedures for handling claims);

   see also Barkley v. Pizza Hut of Am., Inc., No. 614CV376ORL37DAB, 2015 WL 5915817,

   at *3 (M.D. Fla. Oct. 8, 2015) (granting motion to seal report that included data and analysis

   by third-party for Pizza Hut); Alexsam, Inc. v. Mastercard Int’l Inc., Case No. 1:15-cv-

   02799-BMC (D.E. 5) (E.D.N.Y. May 15, 2015) (“The Court finds that the qualified right of

   public access is outweighed by the need to protect confidential and proprietary commercial

   information.”).

          Courts have also found good cause to permit filing under seal where such confidential

   and proprietary information and/or trade secrets are at issue.         See, e.g., Joao Bock

   Transaction Sys., LLC v. Fid. Nat’l Info. Servs., Inc., Case No. 3:13-cv-223-J-32JRK, 2015

   U.S. Dist. LEXIS 13241, at *6 (M.D. Fla. Feb. 4, 2015) (“the Court finds good cause for

   filing the invalidity and infringement contentions under seal as they contain trade secret

   information regarding the accused and other banking software products”); WIT Walchi

   Innovation Techs, Gmbh v. Westrick, Case No. 12-CIV-20072-COHN/SELTZER, 2012 U.S.

   Dist. LEXIS 7907 (S.D. Fla. Jan. 24, 2012) (“Revelation of trade secrets would be a reason to

   seal an agreement.”).

          The same result is warranted here. Disclosing Costa’s valuable confidential business

   and financial information in the public record will greatly and potentially irreparably harm

   Costa by enabling competitors to use the Confidential Documents to undercut and directly




                                                 6
Case 3:18-cv-01011-TJC-JRK Document 42 Filed 07/02/19 Page 7 of 10 PageID 2349




   compete with Costa, in reliance on Costa’s very own confidential business practices. If this

   information is disclosed, Costa will never be able to unring the proverbial bell, and its

   competition will unfairly be able to compete with Costa for the foreseeable future.

          Accordingly, because Costa’s privacy interests vastly outweigh the public’s interest

   in disclosure, the Court should enter an order indefinitely sealing each of the Confidential

   Documents contained within Categories 1 and 2.

          B.      Costa’s Interests in the Confidential Information Contained Within
                  Category 3 Vastly Outweigh the Limited Public Interest in Disclosure

          Similarly, the public hardly has any interest in the disclosure of a confidential

   settlement agreement Costa entered into with a non-party to this action.          Courts have

   routinely sealed settlement agreements and other confidential agreements in such instances.

   See e.g., Lee v. Ocwen Loan Servicing, LLC, No. 1:14-CV-99-TCB-LTW, 2014 WL

   12546415, at *1 (N.D. Ga. June 17, 2014), report and recommendation adopted, No. 1:14-

   CV-99-TCB, 2014 WL 12546417 (N.D. Ga. July 9, 2014) (granting motion to seal

   confidential settlement agreement); see also Siemens Industry, Inc. v. SIPCO, LLC, No. 1:10-

   CV-2478-JEC, 2012 WL 5334186, at * 8 (N.D. Ga. Oct. 26, 2012) (finding “good cause to

   grant the motions to seal because the referenced filings include and restate the material

   provisions of a confidential settlement agreement”); Graphic Packaging International, Inc. at

   *2 (“Courts have found that a company’s interest in the privacy of . . . the terms of

   confidential agreements, however, often outweigh the public right of access.”).

          As with Categories 1 and 2, an order sealing Category 3 is likewise warranted here.

   Costa and the non-party to this action who entered into the confidential settlement agreement

   had an expectation, and in fact, a binding obligation, to keep the terms of the agreement



                                                 7
Case 3:18-cv-01011-TJC-JRK Document 42 Filed 07/02/19 Page 8 of 10 PageID 2350




   confidential. The public has limited, if any, interest in the disclosure of this information,

   which is not pertinent to the pending action (indeed, Costa contends that this information is

   not even admissible in this action).

          Accordingly, because Costa’s privacy interests vastly outweigh the public’s interest

   in disclosure, the Court should enter an order indefinitely sealing each of the Confidential

   Documents contained within Category 3.

                                          CONCLUSION

          For the foregoing reasons, Costa has shown good cause for sealing each of the

   Confidential Documents, and therefore, respectfully requests that the Court grant this Motion

   and enter an order sealing each of the Confidential Documents indefinitely.

                           Certificate of Compliance with Rule 3.01(g)

          Counsel for Costa hereby certify that they have conferred with counsel for Plaintiff

   Troy Smith prior to the filing of this Motion and that Plaintiff’s counsel does not oppose the

   relief requested by this Motion.




                                                 8
Case 3:18-cv-01011-TJC-JRK Document 42 Filed 07/02/19 Page 9 of 10 PageID 2351




   Dated: July 2, 2019                 MCGUIREWOODS LLP

                                       By: /s/ Sara F. Holladay-Tobias
                                           Sara F. Holladay-Tobias
                                           Florida Bar No. 0026225
                                           stobias@mcguirewoods.com
                                           Emily Y. Rottmann
                                           Florida Bar No. 0093154
                                           erottmann@mcguirewoods.com
                                           50 N. Laura Street, Suite 3300
                                           Jacksonville, Florida 32202
                                           (904) 798-3200
                                           (904) 798-3207 (fax)
                                           Secondary Service Emails:
                                           flservice@mcguirewoods.com
                                           clambert@mcguirewoods.com
                                           csweeney@mcguirewoods.com
                                            – and –
                                            Justin R. Opitz (admitted pro hac vice)
                                            jopitz@mcguirewoods.com
                                            2000 McKinney Avenue, Suite 1400
                                            Dallas, Texas 75201
                                            (214) 932-6471
                                            (214) 273-7487 (fax)
                                            – and –
                                            Mark E. Anderson (admitted pro hac vice)
                                            manderson@mcguirewoods.com
                                            Jocelyn M. Mallette (admitted pro hac vice)
                                            jmallette@mcguirewoods.com
                                            434 Fayetteville Street, Suite 2600
                                            Raleigh, North Carolina 27601
                                            (919) 755-6600
                                            (919) 755-6699 (fax)

                                       Attorneys and Trial Counsel for Defendant
                                       Costa Del Mar, Inc.




                                        9
Case 3:18-cv-01011-TJC-JRK Document 42 Filed 07/02/19 Page 10 of 10 PageID 2352




                                  CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on July 2, 2019, a true copy of the foregoing was filed

    with the Court using the CM/ECF system, which will send notice to the following:

    Peter P. Hargitai, Esq.
    peter.hargitai@hklaw.com
    Joshua H. Roberts, Esq.
    joshua.roberts@hklaw.com
    Laura B. Renstrom, Esq.
    laura.renstrom@hklaw.com
    Michael M. Gropper, Esq.
    michael.gropper@hklaw.com
    HOLLAND & KNIGHT LLP
    50 North Laura Street, Suite 3900
    Jacksonville, FL 32202
    Attorneys for Plaintiff Troy Smith



                                                      /s/ Sara F. Holladay-Tobias
                                                              Attorney




                                                10
